


110 HRES 1223 IH: Honoring the service and accomplishments of

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1223
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Buyer (for
			 himself, Mr. Boehner,
			 Mr. Blunt,
			 Mr. LaHood,
			 Mr. Hulshof,
			 Mr. Brady of Texas,
			 Mr. Barrett of South Carolina,
			 Mr. Tiahrt,
			 Mr. Barton of Texas,
			 Mr. Pickering,
			 Mr. Hunter,
			 Mr. Shuster,
			 Mr. Wamp, Mr. Flake, Mr.
			 Goode, Mr. McCotter,
			 Mr. Rush, Mr. Jackson of Illinois,
			 Mr. Lipinski,
			 Mr. Gutierrez,
			 Mr. Emanuel,
			 Mr. Roskam,
			 Mr. Davis of Illinois,
			 Ms. Bean, Ms. Schakowsky, Mr.
			 Kirk, Mr. Weller of
			 Illinois, Mr. Costello,
			 Mrs. Biggert,
			 Mr. Foster,
			 Mr. Johnson of Illinois,
			 Mr. Manzullo, and
			 Mr. Hare) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Honoring the service and accomplishments of
		  Lieutenant Colonel John M. Shimkus, United States Army
		  Reserve.
	
	
		Whereas Lieutenant Colonel John M. Shimkus, United States
			 Army Reserve, was born on February 21, 1958, in East St. Louis,
			 Illinois;
		Whereas Lieutenant Colonel Shimkus graduated from the
			 United States Military Academy at West Point, New York, in 1980 with a
			 bachelor’s degree in general engineering;
		Whereas Lieutenant Colonel Shimkus graduated from Southern
			 Illinois University in Edwardsville, Illinois, in 1997, with a master of
			 business administration;
		Whereas Lieutenant Colonel Shimkus is a graduate of the
			 Infantry Officer Basic Course, Infantry Mortar Platoon Officers Course, Jungle
			 Warfare School, Airborne School, Ranger School, Infantry Officer Advanced
			 Course, and the Master Fitness Trainer Course;
		Whereas Lieutenant Colonel Shimkus is a graduate of the
			 Reserve Component Combined Armed Services Staff School;
		Whereas Lieutenant Colonel Shimkus attended the Reserve
			 Component Command and General Staff College;
		Whereas following Lieutenant Colonel Shimkus’s entry into
			 the Army, he served at the tip of the spear of the cold war as an infantry
			 officer with the 1st Platoon, 54th Infantry in Bamberg, Germany, where he was
			 our Nation’s sentry, ready to fight at a moment’s notice against Soviet tanks
			 rolling toward the Fulda Gap;
		Whereas Lieutenant Colonel Shimkus continued his
			 commitment to selfless duty when, after serving more than 5 years on active
			 duty in the Army, he transitioned to the Army Reserve;
		Whereas Lieutenant Colonel Shimkus served in many
			 leadership positions in the Army Reserve, which included 7 years as a United
			 States Military Academy Liaison Officer, where he helped our Nation select the
			 best candidates to become future leaders of the Army;
		Whereas Lieutenant Colonel Shimkus was elected to public
			 office for the first time in 1989 as a township trustee in Collinsville,
			 Illinois;
		Whereas Lieutenant Colonel Shimkus was elected to serve
			 his first term as a Representative from the 20th District of Illinois in 1996
			 in the 105th Congress, and has continued to dutifully dedicate his service as a
			 statesman in the 106th, 107th, 108th, 109th, and, presently, the 110th
			 Congresses;
		Whereas over a multifaceted career of distinguished public
			 service dedicated to the preservation of the principles upon which our Nation
			 was founded, from his plebe days at West Point to the halls of Congress, in his
			 every step Lieutenant Colonel Shimkus has embodied the epitome of excellence in
			 statesmanship, service to country, and to his fellow citizens;
		Whereas Lieutenant Colonel Shimkus’s commitment to public
			 service commands the Nation’s highest respect and gratitude;
		Whereas Lieutenant Colonel Shimkus embodies all 7 Army
			 core values: loyalty, duty, respect, selfless service, honor, integrity, and
			 personal courage; and
		Whereas Lieutenant Colonel Shimkus has had a tremendous
			 positive impact on the Army Reserve: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors Lieutenant
			 Colonel John M. Shimkus for his service of over 28 years on the occasion of his
			 retirement from the Army Reserve on June 1, 2008;
			(2)commends Lieutenant
			 Colonel Shimkus for his dedication and commitment to excellence as an infantry
			 officer and leader;
			(3)recognizes the
			 tremendous dedication and fortitude with which Lieutenant Colonel Shimkus has
			 led an exemplary career in public service, three times the citizen, having
			 balanced his time in the Army Reserve with the demanding duties of his roles as
			 husband, father, businessman, community leader, high school teacher,
			 citizen-soldier, and Congressman with consummate professionalism and boundless
			 devotion to each; and
			(4)recognizes
			 Lieutenant Colonel Shimkus as a soldier, leader, and statesman, for displaying
			 the highest levels of leadership, professional competence, integrity, and moral
			 courage throughout his distinguished military service.
			
